UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

YONG SUK HOWANG,

                 Petitioner,

        -v-                                                           No. 11-CR-0690-LTS
                                                                      No. 17-CV-6254-LTS-BCM
UNITED STATES OF AMERICA,

                 Respondent.

-------------------------------------------------------x

                                                     ORDER


LAURA TAYLOR SWAIN, United States District Judge

                    ORDER ADOPTING REPORT & RECOMMENDATION
                 The Court has reviewed Magistrate Judge Moses’s April 19, 2019, Report and

Recommendation (the “Report”) (docket entry no. 124), which recommends that Petitioner’s

motion to vacate, set aside, or correct her sentence under 28 U.S.C. § 2255 be denied as time-

barred. No objections to the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.S. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

                 The Court has reviewed carefully Magistrate Judge Moses’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the




ORD ADOPTING R&R.DOCX                                      VERSION MAY 6, 2019                       1
Report in its entirety for the reasons stated therein. Accordingly, the Petition is denied as time

barred.

               The Court concludes that because Petitioner has not made a substantial showing

of the denial of a constitutional right, a certificate of appealability should not be issued. See 28

U.S.C. § 2253; Middleton v. Attorneys General of States of N.Y. & Pennsylvania, 396 F.3d 207,

209 (2d Cir. 2005) (per curiam). The Court also certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from this order would not be taken in good faith. See Coppedge v. United States, 369

U.S. 438, 444 (1962).

               This Order resolves docket entry no. 104 in case no. 11-CR-690. The Clerk of

Court is respectfully directed to close case no. 17-CV-6254.


          SO ORDERED.

Dated: New York, New York
       May 6, 2019

                                                                /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




ORD ADOPTING R&R.DOCX                              VERSION MAY 6, 2019                                 2
